United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Humble, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-703
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2007 appellant filed a timely appeal from the August 1 and December 20,
2006 merit decisions of the Office of Workers’ Compensation Programs, which denied her claim
for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of her claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On June 3, 2005 appellant, then a 43-year-old rural letter carrier, filed a claim alleging
that she sustained a traumatic injury in the performance of duty on June 1, 2005: “Management
stress me out by putting me in a no win situation because they did not do their job leaving first

class mail and parcel for my route.”1 She submitted medical evidence stating that she was being
treated for an emotional reaction she suffered on the job. Appellant was diagnosed with acute
stress reaction, depression/anxiety and hypertension.
Appellant’s supervisor made the following statement on June 22, 2005:
“On June 1, 2005, [appellant] approached me about mail that was backed up due
to holiday mail. She requested assistance. I told her that she was n[o]t due
assistance because it was holiday mail. I told her that none of the rural carriers
receive assistance for holiday mail. She stated if she did n[o]t get assistance, she
was going to leave because she was n[o]t going to carry both advo and chronicles.
I told her that she was going to carry her route or go home and I would get the
route carried. She filled out a 3971 for sick leave. Later that day, she brought a
doctor’s documentation putting her off work due to stress and hypertension.”
In a decision dated August 11, 2005, the Office denied appellant’s claim. It found that
she had not established that her claimed medical condition was related to the established workrelated events. On December 1, 2005 an Office hearing representative reviewed the written
record and found that there was no medical evidence containing a history, examination findings
or a physician’s reasoned opinion that appellant’s route volume on June 1, 2005 caused or
contributed to any medical condition. On August 1, 2006 the Office reviewed the merits of
appellant’s claim and denied modification of its prior decision. On December 20, 2006 the
Office again reviewed the merits of appellant’s case and denied modification. The Office
explained that there was nothing in the record to support that the June 1, 2005 events constituted
harassment or retaliation, and that other work events and issues occurring years prior to the
June 1, 2005 incident were not relevant to her claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 But workers’ compensation law does not cover each and every injury or
illness that is somehow related to employment.4 An employee’s emotional reaction to an
administrative or personnel matter is generally not covered. Nonetheless, the Board has held that
error or abuse by the employing establishment in an administrative or personnel matter, or
evidence that the employing establishment acted unreasonably in an administrative or personnel
matter, may afford coverage.5 Perceptions alone are not sufficient to establish entitlement to

1

On June 20, 2005 appellant filed a claim for occupational disease, explaining that the employing establishment
refused to process her Form CA-1.
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Margreate Lublin, 44 ECAB 945 (1993).

2

compensation. To discharge her burden of proof, a claimant must establish a factual basis for her
claim by supporting her allegations with probative and reliable evidence.6
ANALYSIS
In her June 3, 2005 claim for workers’ compensation benefits, appellant attributed her
severe stress, depression and high blood pressure to a dispute with management on June 1, 2005.
She asked her supervisor for auxiliary assistance and her supervisor denied the request.
Although this incident is clearly connected to appellant’s employment, as a general rule does not
fall within the scope of workers’ compensation absent evidence of error or abuse.7 Appellant
reacted emotionally to an administrative decision by her manager. However, she submitted no
proof that the supervisor denied her request in error or treated her abusively in the matter.
Appellant has not discharged her burden of proof and her emotional reaction consists of mere
perceptions of harassment or retaliation. Without evidence showing error or abuse in the June 1,
2005 denial of auxiliary assistance, appellant has not established that she sustained an injury in
the performance of duty that day. The Board will affirm the denial of her claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty on June 1, 2005.

6

Ruthie M. Evans, 41 ECAB 416 (1990).

7

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

3

ORDER
IT IS HEREBY ORDERED THAT the December 20 and August 1, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

